Krupansky, J.
R. C. 2151.26 and Juv. R. 30 provide the procedural mechanism by which a juvenile offender may be “bound over” to the adult court, and then tried as though he were an adult. In the instant case, this procedure was followed in Summit County, but was followed for each juvenile as to the charges stemming from only one of the two robberies committed in Lake County. Therefore, the central issue raised by these appeals and cross-appeal is whether the defendants were effectively bound over on all the offenses for which they were ultimately indicted, thus rendering all their convictions valid, including the Lake County robbery for which each was never formally charged in the Juvenile Court. We conclude the defendants were properly bound over as to all the counts with which they were charged. Therefore, we must reverse in part the judgments of the Court of Appeals.
Prior to any action by the Lake County Juvenile Court or the Lake County Grand Jury, the Juvenile Court of Summit County conducted hearings to decide whether to relinquish jurisdiction over the defendants to the adult authorities of Summit County. The purpose of these hearings, which are civil in nature, was to evaluate the amenability of the defendants to rehabilitation within the juvenile justice system. In re Benn (1969), 18 Ohio App. 2d 97. The Juvenile Court of Summit County concluded the defendants would not be amenable to care in any facility designed for the supervision of delinquent children and proceeded to relinquish jurisdiction over the defendants to the Summit County Common Pleas Court. Since the defendants never questioned this relinquishment of jurisdiction by the Summit County Juvenile Court, the determinations made at these hearings (that the defendants would not be responsive to treatment within the juvenile system) is *124res judicata in any adult court in the state of Ohio. Whitehead v. Genl. Tel Co. (1969), 20 Ohio St. 2d 108.
In the interest of judicial economy it is unnecessary for the Lake County Juvenile Court to make the same determination of binding over the same juveniles for like or similar crimes committed within a reasonably short period of time; especially since the defendants were incarcerated for three counts of aggravated robbery at the Ohio State Reformatory pending the proceedings in Lake County. To restate the above, once such a conclusion is reached by a Juvenile Court in any county in Ohio the transferred juvenile must be prosecuted by the adult authorities for felonies committed in other counties of the state, without first requiring that county to conduct another evaluation of the juvenile.
The Lake County Grand Jury and the Lake County Common Pleas Court also obtained jurisdiction over the defendants which was separate and distinct from the jurisdiction obtained as a result of the Summit County transfers. This second source of jurisdiction emanates from motions to relinquish jurisdiction filed in the Lake County Juvenile Court on January 4, 1978 pursuant to R. C. 2151.26 and Juv. R. 30. As stated previously, these motions were followed by oral hearings on September 21, 1978, which ended with the judge’s conclusion that the defendants should be tried as adults. The judge’s action was journalized on November 9, 1978 and indictments were filed against both defendants on November 14, 1978. The final step occurred on November 24, 1978 with the filing of nunc pro tunc journal entries to clarify the action which had been taken on September 21, 1978.
It is clear from the above the Lake County authorities complied with the necessary procedures required by R. C. 2151.26 and Juv. R. 30 to bind over each child in these two cases. Defendants contend, however, these procedures were properly completed only as to the charges initially filed in the Juvenile Court, and not as to those charges which first emerged with the grand jury indictments. Since the procedure was never specifically followed to relinquish jurisdiction over the defendants on the counts not filed in the Juvenile Court, defendants assert the Lake County Grand Jury and the Lake County Common Pleas Court lacked jurisdiction to act on *125these matters. This assertion is patently illogical. As stated in State v. Klingenberger (1925), 113 Ohio St. 418, 425:
“Now grand juries have plenary and inquisitorial powers and may lawfully upon their own motion originate charges against offenders. * * * ”
In respect to this “plenary power” it is clear the grand jury was not exceeding its authority in returning indictments on charges which were not originally brought in the Juvenile Court. A more extensive reading of Klingenberger provides further support for this conclusion.
Klingenberger held when a felony charge against a minor is transferred from the Juvenile Court to the Court of Common Pleas, the grand jury is empowered to return any indictment proper under the facts submitted to it. The court went on to state that when the case was transferred to the Court of Common Pleas, that court “took jurisdiction rightfully for all purposes.” Id. In summarizing, the court in Klingenberger clarified the power of the grand jury by stating at page 426:
“In other words, the transfer from the juvenile court merely invoked the action by the grand jury, leaving that body free to return any indictment which conformed to the facts submitted to it in evidence.”
Applying the above criteria to the instant cause, it becomes apparent the grand jury possessed the power and the authority to indict the defendants for both robberies committed in Lake County, not just the robbery in which the charges were originally filed in the Juvenile Court.
Defendants claim the holding in Klingenberger is irrelevant to the case at bar since it was decided under G. C. 1681, while the present case was decided under R. C. 2151.26, a successor statute to G. C. 1681. We fail to see any merit in this assertion. While the precise words of G. C. 1681 and R. C. 2151.26 vary, the substance and aim of these two sections remain the same; both sections provide for transferring a child charged with a felony to the jurisdiction of the Court of Common Pleas.1 Klingenberger is not only relevant, it is ac*126tually dispositive of the present action. Klingenberger has not been overruled, and thus remains an effective enunciation of the law which we may not ignore. Klingenberger approved and followed. Defendants’ contention that an additional proceeding was mandated in order to bind them over on the charges not originally brought in the Juvenile Court, is not only contrary to the holding in Klingenberger, but also clearly misconstrues the import of R. C. 2151.26 and Juv. R. 30.
R. C. 2151.26(E) reads in part: “No child, either before or after reaching eighteen years of age, shall be prosecuted as an adult for an offense committed prior to becoming eighteen, unless the child has been transferred as provided in this section. * * * ” (Emphasis added.) This language speaks of a transfer of the child, and not the transfer of a particular cause of action. A review of Juv. R. 30 also speaks of the transfer of “a child” and not the transfer of a case or cause of action.2 Furthermore, R. C. 2151.26(F) states: “ * * * The transfer [of the juvenile to the adult authorities] abates the jurisdiction of the juvenile court with respect to the delinquent acts alleged in the complaint.” Defendants construe this subsection to mean the abatement of jurisdiction refers only to the “acts alleged in the complaint,” and no others. We agree R. C. 2151.26(F) states the jurisdiction of the Juvenile Court ceases as to these acts; however, this does not mean by implication that the Juvenile Court regains jurisdiction over the juvenile as to any future felonies which he commits prior to reaching the age of 18. There is no support for defendants’ interpretation that jurisdiction is reinvested in the Juvenile Court for any subsequent felonies committed by the juvenile.3
*127The thrust of both R. C. 2151.26 and Juv. R. 30 is to assess the probability of rehabilitating the child within the juvenile justice system. Once this determination has been made by a competent court it is pointless to require relitigation of this same issue if the child commits subsequent felonies. We, therefore, hold R. C. 2151.26 in conjunction with Juv. R. 30 to provide once a transfer of a juvenile has been completed in any county in the state of Ohio, that juvenile must thereafter be prosecuted as an adult for any subsequent felony committed in Ohio.
In sum, therefore, R. C. 2151.26 and Juv. R. 30 provide for the following procedure: (1) once a juvenile is properly bound over in any county in Ohio, that juvenile must be considered bound over for any felonies committed in other counties of this state; (2) if a juvenile is bound over in a county for one felony, the grand jury may effectively indict that juvenile for any other felony committed in the same county; and (3) a juvenile once bound over to any adult court of this state shall thereafter be tried in the adult system of this state on any subsequent felonies.4
In reaching these conclusions we have relied upon several distinct grounds. First, we recognized the doctrine of res judicata, and its goal of avoiding the redetermination of issues previously decided. Second, we analyzed R. C. 2151.26 and Juv. R. 30 to ascertain the goal of the procedure which they set out. Third and final, we noted the clear precedential authority for our decision in the case of State v. Klingenberger, supra.
Accordingly, for all the foregoing reasons, the judgment of the Court of Appeals reversing the convictions of Adams is reversed, except for the theft offense which was not addressed by this court since it was not raised by the prosecutor on appeal; in all other respects the judgment is affirmed. Further*128more, the judgment of the Court of Appeals reversing the conviction of White is reversed and in all other respects the judgment is affirmed.

Judgments reversed in part and affirmed in part.

Locher, Holmes and C. Brown, JJ., concur.
Celebrezze, C. J., concurs in the judgment.
W. Brown and Sweeney, JJ., dissent.

 G. C. 1681 read:
“When any information or complaint shall be filed against a delinquent child under these provisions, charging him with a felony, the judge may order such child to enter into a recognizance, with good and sufficient surety, in such amount as he deems *126reasonable, for his appearance before the court of common pleas at the next term thereof. The same proceedings shall be had thereafter upon such complaint as now authorized by law for the indictment, trial, judgment and sentence of any other person charged with a felony.”


 Juv. R. 30 reads in part:
“(A) Preliminary hearing. In any proceeding where the court may transfer a child fifteen or more years of age for prosecution as an adult, the court shall hold a preliminary hearing to determine if there is probable cause to believe that the child committed the act alleged and that such act would be a felony if committed by an adult. Such hearing may be upon motion of the court, the prosecuting attorney or the child * * * .” (Emphasis added.)


 Although not relevant to the case suhjudice, R. C. 2151.26 was amended effective November 23, 1981 through the addition of subdivision (G) which provides:
*127“Any child whose case is transferred for criminal prosecution pursuant to this section and who is subsequently convicted in that case shall thereafter be prosecuted as an adult in the appropriate court for any future act that he is alleged to have committed that if committed by an adult would constitute the offense of murder or aggravated murder, or would constitute a felony of the first or second degree.”


 In Kent v. U. S. (1966), 383 U. S. 541, the United States Supreme Court dealt with the general procedural matters to be followed during a juvenile bindover in order to comply with the mandates of due process. All constitutional requirements have been fulfilled in the present case, and therefore, Kent does not pertain.